Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/18/2019 is being considered by the examiner.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim 1-2, 4-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seem et al. (US Patent No.: US 6,408,228 Bl) hereinafter Seem modified in view of Dillon et al. (US Pub. No.:  US 2009/0077055 A1) hereinafter Dillon.

Regarding claim 1,
Seem teaches, A building control system comprising:
a controller comprising a processing circuit configured to: (Fig. 1 and Column 4 Line 11- Column 4 Line 15 teaches air handling unit controller)
transition between multiple discrete operating states by executing state transitions; (Fig. 3 and Column 5 Line 10-35 teaches state transition data 308 which defines transition to and from different states. Air handling unit controller 22 using input data 310 and in accordance with transition data 308 defining which state is operating, provides control output)
generate an adaptive user interface comprising a representation of the multiple discrete operating states and the state transitions there between; (Fig. 8 and Column 9 Line 4-32 teaches display devices which generates a user interface. Also teaches multiple discrete operating states represented in circles and state transition between them represented in arrows)
Seem doesn’t explicitly teach, automatically learn, based on a history of actions taken or input provided by a user via the adaptive user interface, one or more learned behaviors or preferences of the user with respect to information presented via the adaptive user interface; (Dillon in ¶0082 teaches, “A user interaction tracker 206 tracks user interaction with 
retrieve, from a descriptive text database, a description of a selected operating state or selected state transition based on the one or more learned behaviors or preferences of the user, the descriptive text database storing multiple different descriptions of the selected operating state or selected state transition; and (Under broadest reasonable interpretation, description of an operating state can be interpreted as operational data that describes a device or a system at a state. Dillon in ¶0093-¶0100 teaches, data/search reporter accessing all stored plant asset data (according to ¶0090 asset data includes status information on assets) and prioritizes the data to only present a personalized set of data to user based on user profile generated from historical user action.¶0064 teaches, “the asset data/search reporter 60 may provide personalized or profile-based asset data to a user allowing the user to view a reduce set of the asset data, tailored to them, instead of all of the asset data.”. ¶0055 teaches, the asset data/search reporter 60 receives status information the asset management system 50 (database).) 
update the adaptive user interface to provide the description of the selected operating state or selected state transition retrieved from the descriptive text database based on the one or more learned behaviors or preferences of the user. (¶0072 teaches, “asset data/search reporter 60 may present report personalized or profile-based information tailored to the particular user request input at the user interface routines 58 and based on past 
Dillon is an art in the area of interest as it teaches user preference based asset data reporting (see Abstract). A combination of Dillon with Seem would allow the combined system to learn user preferences from user input, retrieve description of operation state based on user preference and generate a user interface with description based on user preference. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Dillon with Seem because by doing so can allow a user to view a reduce set of the asset data, tailored to them, instead of all of the asset data. This may reduce the amount of time spent and GUI menus and screens reviewed by a user when manually searching through plant asset data, as taught by Dillon in ¶0064. Therefore the combination would improve Seem’s system providing information relevant to the user and save time, thereby making system more user friendly.

Regarding claim 2,
Seem and Dillon teaches, The system of claim 1, wherein the actions taken or input provided by the user via the adaptive user interface are in response to being presented with a first description of the selected operating state or selected state transition via the adaptive user interface; and wherein the one or more learned behaviors or preferences indicate that the user would prefer a second description of the selected operating state or selected state transition, different from the first description of the selected operating state or selected state transition. (Dillon in ¶0072 teaches, “asset data/search reporter 60 may present report personalized or profile-based information tailored to the particular user request input at the user 

Regarding claim 4,
Seem and Dillon teaches, The system of claim 1, wherein the description of the selected operating state comprises an explanation of control operations performed in the selected operating state. (Seem in Line 33-38 and Fig. 9 teaches information comprises a description of the mode including an explanation of control operations in the selected operating state.)

Regarding claim 5,
Seem and Dillon teaches, The system of claim 1, wherein the description of the selected state transition comprises an explanation of one or more state transition conditions that were satisfied to trigger the selected state transition. (Seem in Fig. 9 and Line 33- 38 teaches, State Transition Description window displays an explanation of one or more transition conditions which were satisfied to trigger the identified state transition in box 832)

Regarding claim 6,
Seem and Dillon teaches, The system of claim 1, wherein the processing circuit is configured to record a state history comprising at least one of a sequence of state transitions executed and a sequence of operating states resulting from the state transitions. (Seem in Fig. 10 and Column 9 Line 39-52 teaches state history tracker which shows a sequence of state transitions executed by the controller and a sequence of operating state resulting from the transition which can be navigated by moving the scroll bar 824. The date and time information 826 at the bottom right of the window tells when the transition between the modes occurred.)

Regarding claim 7,
Seem and Dillon teaches, The system of claim 1, wherein the multiple different descriptions of the selected operating state or the selected state transition correspond to different levels of technical understanding or expertise. (Dillon in ¶0093-¶0100 teaches, data/search reporter accessing all stored plant asset data (according to ¶0090 asset data includes status information on assets) and prioritizes the data to only present a personalized set of data to user based on user profile generated from historical user action.¶0066 teaches “historical data used to determine a user profile may be from business personal operating the business applications 64, maintenance personnel interacting with a maintenance system, process personnel interacting with a process system, or other personnel of operating on other systems in the plant”. Additionally ¶0072 teaches asset management system stores data that corresponds to users if different expertise such as managers, operators, maintenance personnel)

Regarding claim 8,
The system of claim 1, wherein the processing circuit is configured to generate a set of information for presentation to the user via the adaptive user interface, wherein the information presented to the user comprises information corresponding to a current operating state, a past operating state, or a future operating state. (Seem in fig. 9 and Column 9 Line 33-38 teaches presenting information regarding the current mode of operation and why this mode was chosen)

Regarding claim 9,
Seem and Dillon teaches, The system of claim 1, wherein the processing circuit is configured to update a user profile for the user based on the learned behavior and preferences of the user and generate at least a portion of the adaptive user interface based on the user profile. (Dillon in ¶0082 teaches, “A user interaction tracker 206 tracks user interaction with the user interface routines 58 to develop historical data reflective of which assets and asset data is more frequently referenced.” And ¶0083 teaches, “Once the user data is tracked by the tracker 206 and stored, a profiler 208 accesses the developed historical data to automatically develop user preference data that may be used to personalize the reporting of asset data (status information) through the user interface routines 58.” .¶0064 teaches, “the asset data/search reporter 60 may provide personalized or profile-based asset data to a user allowing the user to view a reduce set of the asset data, tailored to them, instead of all of the asset data.”)

Regarding claim 10,
Seem and Dillon teaches, The system of claim 1, wherein the processing circuit is configured to identify a user class or group associated with the user and generate at least a portion of the adaptive user interface based on the user class or group associated with the user. (Dillon in ¶0055 teaches asset data/search reporter generates a report to display the status information to the user based on user's responsibilities within the plant. As an example it teaches a generating a report that contains the status information regarding the health of the device based on determining the user is a maintenance person.)

Regarding claim 11,
Seem and Dillon teaches, The system of claim 1, further comprising a user device configured to:
present, to the user, the adaptive user interface comprising the representation of the multiple discrete operating states and the state transitions therebetween; (Seem in Fig. 8 and Column 9 Line 4-32 teaches display devices which generates a user interface. Also teaches multiple discrete operating states represented in circles and state transition between them represented in arrows)
receive one or more inputs from the user that indicate the actions taken or input provided by the user via the adaptive user interface, wherein the inputs provided to the user device by the user are communicated from the user device to the controller; and (Dillon in ¶0082-¶0085 teaches receiving user input through user interface routine 58 and communicating those to user interface tracker 206 in the asset data/search reporter 200)
present, to the user, an updated version of the adaptive user interface, wherein the updated version of the adaptive user interface comprises the description of the selected operating state or selected state transition retrieved from the descriptive text database based on the one or more inputs from the user. (Dillon in ¶0072 teaches, “asset data/search 

Regarding claim 12,
Seem teaches, A method for controlling a building system, the method comprising:
transitioning between multiple discrete operating states by executing state transitions; (Fig. 3 and Column 5 Line 10-35 teaches state transition data 308 which defines transition to and from different states. Air handling unit controller 22 using input data 310 and in accordance with transition data 308 defining which state is operating, provides control output)
generating an adaptive user interface comprising a representation of the multiple discrete operating states and the state transitions therebetween; (Fig. 8 and Column 9 Line 4-32 teaches display devices which generates a user interface. Also teaches multiple discrete operating states represented in circles and state transition between them represented in arrows)
 automatically learning, based on a history of actions taken or input provided by a user via the adaptive user interface, one or more learned behaviors or preferences of the user with respect to information presented via the adaptive user interface; (Dillon in ¶0082 teaches, “A user interaction tracker 206 tracks user interaction with the user interface routines 58 to develop historical data reflective of which assets and asset data is more frequently referenced.” And ¶0083 teaches, “Once the user data is tracked by the tracker 206 and stored, a profiler 208 accesses the developed historical data to automatically develop user preference data that may be used to personalize the reporting of asset data (status information) through the user interface routines 58.”)
retrieving, from a descriptive text database, a description of a selected operating state or selected state transition based on the one or more learned behaviors or preferences of the user; and (Under broadest reasonable interpretation, description of an operating state can be interpreted as operational data that describes a device or a system at a state. Dillon in ¶0093-¶0100 teaches, data/search reporter accessing all stored plant asset data (according to ¶0090 asset data includes status information on assets) and prioritizes the data to only present a personalized set of data to user based on user profile generated from historical user action.¶0064 teaches, “the asset data/search reporter 60 may provide personalized or profile-based asset data to a user allowing the user to view a reduce set of the asset data, tailored to them, instead of all of the asset data.”. ¶0055 teaches, the asset data/search reporter 60 receives status information the asset management system 50 (database).)
updating the adaptive user interface to provide the description of the selected operating state or selected state transition retrieved from the descriptive text database based on the one or more learned behaviors or preferences of the user. (¶0072 teaches, 
Dillon is an art in the area of interest as it teaches user preference based asset data reporting (see Abstract). A combination of Dillon with Seem would allow the combined system to learn user preferences from user input, retrieve description of operation state based on user preference and generate a user interface with description based on user preference. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Dillon with Seem because by doing so can allow a user to view a reduce set of the asset data, tailored to them, instead of all of the asset data. This may reduce the amount of time spent and GUI menus and screens reviewed by a user when manually searching through plant asset data, as taught by Dillon in ¶0064. Therefore the combination would improve Seem’s system providing information relevant to the user and save time, thereby making system more user friendly.

Regarding claim 13,
Seem and Dillon teaches, The method of claim 12, further comprising storing, in a user database, the one or more learned behaviors or preferences of the user based on the history of actions taken or input provided via the adaptive user interface. (Dillon in ¶0082-¶0083 teaches tracking user interaction and recording the data. ¶0088 teaches updating a running database with historical profile data based on the tracked data from tracker)

Regarding claim 14,
Seem and Dillon teaches,  The method of claim 12, wherein the descriptive text database stores multiple different descriptions of the selected operating state or selected state transition, the multiple different descriptions corresponding to different users or user classes. (Dillon in ¶0093-¶0100 teaches, data/search reporter accessing all stored plant asset data (according to ¶0090 asset data includes status information on assets) and prioritizes the data to only present a personalized set of data to user based on user profile generated from historical user action. ¶0055 teaches, the asset data/search reporter 60 receives status information the asset management system 50 (database). ¶0055 teaches asset data/search reporter generates a report to display the status information to the user based on user's responsibilities within the plant. As an example it teaches a generating a report that contains the status information regarding the health of the device based on determining the user is a maintenance person. Therefore the different asset data that describes status information on assets corresponds to different user based on user’s responsibilities.)

Regarding claim 15,
Seem and Dillon teaches, The method of claim 14, wherein the multiple different descriptions of the selected operating state or selected state transition correspond to different levels of technical understanding or expertise. (Dillon in ¶0093-¶0100 teaches, data/search reporter accessing all stored plant asset data (according to ¶0090 asset data includes status information on assets) and prioritizes the data to only present a personalized set of data to user based on user profile generated from historical user action.¶0066 teaches “historical data used to determine a user profile may be from business personal operating the business 

Regarding claim 16,
Seem and Dillon teaches, The method of claim 12, wherein the description of the selected operating state comprises an explanation of control operations performed in the selected operating state. (Seem in Column 9, Line 33-38 and fig. 9 teaches information comprises a description of the mode including an explanation of control operations in the selected operating state.)

Regarding claim 17,
Seem and Dillon teaches, The method of claim 12, wherein the description of the selected state transition comprises an explanation of one or more state transition conditions that were satisfied to trigger the selected state transition. (Seem in Column 9, Line 33-38 and fig. 9 teaches, State Transition Description window displays an explanation of one or more transition conditions which were satisfied to trigger the identified state transition in box 832)

Regarding claim 18,
Seem and Dillon teaches, The method of claim 12, further comprising:
presenting the adaptive user interface to the user via a user device; (Seem in Fig. 8 and Column 9 Line 4-32 teaches display devices which generates a user interface. Also teaches 
receiving one or more inputs from the user via the user device; communicating the one or more inputs from the user device to a controller; and (Dillon in ¶0082-¶0085 teaches receiving user input through user interface routine 58 and communicating those to user interface tracker 206 in the asset data/search reporter 200)
presenting, to the user, an updated version of the adaptive user interface, wherein the updated version of the adaptive user interface comprises the description of the selected operating state or selected state transition based on the one or more inputs from the user. (Dillon in ¶0072 teaches, “asset data/search reporter 60 may present report personalized or profile-based information tailored to the particular user request input at the user interface routines 58 and based on past user interaction with the user interface routines 58. For example, these user interface routines 58 may present users with plant asset data from which the asset data/search reporter 60 tracks user interaction and viewing to develop historical (profile) data that is later used to tailor the user interface routines 58 upon the users next interaction therewith.”. ¶0121-¶0124 teaches user interaction includes user deleting certain status information and such action is saved in user profile and used in generating any future report. ¶0087-¶0089 also teaches tracking user interaction with the system and produce a personalized prioritization of the search results as they relate to the interaction with the system. Therefore an updated data is provided based on user interaction with the interface routine).

Regarding claim 19,
Seem teaches, A building control system comprising:
a controller comprising a processing circuit configured to: (Fig. 1 and Column 4 Line 11- Column 4 Line 15 teaches air handling unit controller)
generate an adaptive user interface comprising a representation of one or more states of the building control system; (Fig. 8 and Column 9 Line 4-32 teaches display devices which generates a user interface. Also teaches multiple discrete operating states represented in circles and state transition between them represented in arrows)
Seem doesn’t explicitly teach, automatically learn, based on a history of actions taken or input provided by a user via the adaptive user interface, one or more learned behaviors or preferences of the user with respect to information presented via the adaptive user interface; (Dillon in ¶0082 teaches, “A user interaction tracker 206 tracks user interaction with the user interface routines 58 to develop historical data reflective of which assets and asset data is more frequently referenced.” And ¶0083 teaches, “Once the user data is tracked by the tracker 206 and stored, a profiler 208 accesses the developed historical data to automatically develop user preference data that may be used to personalize the reporting of asset data (status information) through the user interface routines 58.”)
retrieve, from a descriptive text database, a description of a selected state of the building control system based on the one or more learned behaviors or preferences of the user, the descriptive text database storing multiple different descriptions of the selected state; and (Under broadest reasonable interpretation, description of an operating state can be interpreted as operational data that describes a device or a system at a state. Dillon in ¶0093-¶0100 teaches, data/search reporter accessing all stored plant asset data (according to ¶0090 asset data includes status information on assets) and prioritizes the data to only present a personalized set of data to user based on user profile generated from historical user action.¶0064 teaches, “the 
update the adaptive user interface to provide the description of the selected state retrieved from the descriptive text database based on the one or more learned behaviors or preferences of the user. (¶0072 teaches, “asset data/search reporter 60 may present report personalized or profile-based information tailored to the particular user request input at the user interface routines 58 and based on past user interaction with the user interface routines 58.”¶0101-¶0103 teaches presenting personalized asset data based on user preference)
Dillon is an art in the area of interest as it teaches user preference based asset data reporting (see Abstract). A combination of Dillon with Seem would allow the combined system to learn user preferences from user input, retrieve description of operation state based on user preference and generate a user interface with description based on user preference. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Dillon with Seem because by doing so can allow a user to view a reduce set of the asset data, tailored to them, instead of all of the asset data. This may reduce the amount of time spent and GUI menus and screens reviewed by a user when manually searching through plant asset data, as taught by Dillon in ¶0064. Therefore the combination would improve Seem’s system providing information relevant to the user and save time, thereby making system more user friendly.

Regarding claim 20,
The system of claim 19, further comprising a user device configured to:
present, to the user, the adaptive user interface comprising the representation of the one or more states of the building control system; (Seem in Fig. 8 and Column 9 Line 4-32 teaches display devices which generates a user interface. Also teaches multiple discrete operating states represented in circles and state transition between them represented in arrows)
receive one or more inputs from the user, wherein the inputs provided to the user device by the user are communicated from the user device to the controller; and (Dillon in ¶0082-¶0085 teaches receiving user input through user interface routine 58 and communicating those to user interface tracker 206 in the asset data/search reporter 200)
present, to the user, an updated version of the adaptive user interface, wherein the updated version of the adaptive user interface comprises the description of the selected state based on the one or more inputs from the user. (Dillon in ¶0072 teaches, “asset data/search reporter 60 may present report personalized or profile-based information tailored to the particular user request input at the user interface routines 58 and based on past user interaction with the user interface routines 58. For example, these user interface routines 58 may present users with plant asset data from which the asset data/search reporter 60 tracks user interaction and viewing to develop historical (profile) data that is later used to tailor the user interface routines 58 upon the users next interaction therewith.”. ¶0121-¶0124 teaches user interaction includes user deleting certain status information and such action is saved in user profile and used in generating any future report. ¶0087-¶0089 also teaches tracking user interaction with the system and produce a personalized prioritization of the search results as they 

Claim 3 are rejected under 35 U.S.C. 103 as being unpatentable over Seem et al. (US Patent No.: US 6,408,228 Bl) hereinafter Seem modified in view of Dillon et al. (US Pub. No.:  US 2009/0077055 A1) hereinafter Dillon and further modified in view of Vattikonda et. al. (US Pub. No.: US 2015/0213723 A1) hereinafter Vattikonda.

Regarding claim 3,
Seem and Dillon doesn’t teach, The system of claim 1, wherein the processing circuit is configured to identify a preferred learning style of the user and adapt the information presented via the adaptive user interface to the preferred learning style of the user. (Seem in Line 33-38 and Fig. 9 teaches a user interface for displaying information about a selected state. Dillon in ¶0082-¶0083 teaches personalized status of asset data. However Seem and Dillon doesn’t explicitly teach, determining user’s preferred learning style from user identity and adapting the information to user’s preferred learning style. Vattikonda in ¶0057 teaches a resolver core services that identifies user learning preferences for unique user. ¶0056, ¶0100 and Fig. 2 204-208 teaches selecting user preferred learning format and converting information into preferred learning format for a unique user.)
Vettikonda is an art in the area of interest as it teaches communicating material to a user through a user interface. The combination of Vettikonda with Seem and Dillon would allow communicating information about an operating state to a user in a preferred learning style of the user. This would allow for better communication of information about the selected learning state 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISTIAQUE AHMED whose telephone number is (571)272-7087.  The examiner can normally be reached on Monday to Thursday 10AM -6PM and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/ISTIAQUE AHMED/            Examiner, Art Unit 2116                                                                                                                                                                                            /KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116